Order entered March 15, 2021




                                      In The
                             Court of Appeals
                      Fifth District of Texas at Dallas
                               No. 05-21-00138-CV

                           IN THE MATTER OF Z.T.

               On Appeal from the 305th Judicial District Court
                            Dallas County, Texas
                   Trial Court Cause No. JD-20-00919-X

                                     ORDER

      By notice of appeal filed March 1, 2021, appellant appeals from the trial

court’s order certifying her to be tried as an adult. As reasonably possible, courts

of appeal must ensure that juvenile certification appeals are brought to final

disposition within 180 days of the date the notice of appeal is filed. See TEX. FAM.

CODE ANN. § 56.01(c), (h-1); see also Order Accelerating Juvenile Certification

Appeals and Requiring Juvenile Courts to Give Notice of the Right to an

Immediate Appeal, Texas Supreme Court, Misc. Docket No. 15-9156 (Tex. 2015)

(which      may       be      accessed      at     the      following      address:

http://www.txcourts.gov/media/1055398/159156.pdf.).
            The clerk’s record has been filed. The reporter’s record is past due and the

    court reporter has filed a non-payment letter. Before the Court is appellant’s

    March 11, 2021 motion for an extension of time to file the record. Appellant seeks

    a thirty-day extension of time “to file her Affidavit of Indigency and obtain a

    ruling from the Trial Court regarding waiver/court funds for the reporter’s

    record.”1      In light of the accelerated timeframe in which this Court must dispose

    of this appeal, we GRANT the motion as follows. We ORDER appellant to file,

    by March 19, 2021, written verification that she has filed a statement of inability

    to pay costs and whether any contest has been filed. We ORDER Pamela Sumler,

    Official Court Reporter of the 305th Judicial District Court, to file, by April 23,

    2021, either the reporter’s record or, assuming appellant has not been found

    entitled to proceed without payment of costs, written verification that appellant has

    not paid for the record. We caution appellant that should we receive written

    verification of nonpayment, we will order the appeal be submitted without the

    reporter’s record. See TEX. R. APP. P. 37.3(c).

            We DIRECT the Clerk of this Court to send a copy of this order to Ms.

    Sumler and all parties.

                                                             /s/     AMANDA L. REICHEK
                                                                     JUSTICE

1
  On the docketing statement filed with this Court, appellant states that a statement of inability to pay court
costs was filed in the trial court but the date of that filing is left blank. The case summary in the clerk’s
record does not reflect a statement of inability to pay court costs has been filed.